NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RANBIR SINGH,                                   No.    14-73060

                Petitioner,                     Agency No. A041-813-074

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Ranbir Singh, a native and citizen of Fiji, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for withholding of removal and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and

review de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny in part and dismiss in part the petition for review.

         Singh contends he will be persecuted based on country conditions for Indo-

Fijians, and based on Singh’s and his family’s past experiences in Fiji. Substantial

evidence supports the agency’s conclusion that Singh failed to establish that it is

more likely than not he will be persecuted. See Halim v. Holder, 590 F.3d 971,

975-77 (9th Cir. 2009) (although petitioner was discriminated against and

harassed, he failed to make a compelling showing that his fear was objectively

reasonable); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

persecution “too speculative”); see also Gonzalez-Hernandez v. Ashcroft, 336 F.3d
995, 1000-01 (9th Cir. 2003) (agency rationally construed country report). We

reject as without merit Singh’s contentions that the BIA applied an incorrect legal

standard or otherwise erred in its analysis. Further, we lack jurisdiction to consider

Singh’s contention that the IJ erred in his interpretation of what constitutes

persecution because he did not raise this issue to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004). Thus, Singh’s withholding of removal claim

fails.

         Finally, Singh does not challenge the agency’s denial of his CAT claim. See


                                           2                                     14-73060
Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are deemed waived).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-73060